                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


TRENT MELTON,

                       Petitioner,                            Case Number: 11-14634
                                                              Honorable Mark A. Goldsmith
v.

WARDEN PAUL KLEE,

                       Respondent.
                                          /

                           OPINION & ORDER
       (1) DENYING PETITION FOR WRIT OF HABEAS CORPUS (Dkt. 17),
 (2) DENYING A CERTIFICATE OF APPEALABLITY. AND (3) GRANTING LEAVE
                    TO PROCEED IN FORMA PAUPERIS

       Petitioner Trent Melton, currently in the custody of the Michigan Department of

Corrections, filed a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. He

challenges his assault with intent to rob while armed conviction, Mich. Comp. Laws § 750.89. The

petition raises four claims. For the reasons explained below, the Court denies the petition. The

Court denies a certificate of appealability and grants Petitioner leave to proceed on appeal in forma

pauperis.

                                              I. BACKGROUND

       Petitioner’s conviction arises from the attempted robbery of Molly Runkel outside her

home in Milan, Michigan. Runkel testified she lived on Barn Swallow Lane with her husband and

two children. See 6/10/08 Tr. at 13-14 (Dkt. 27-3). On November 18, 2007, she arrived home

from her job at a Marshalls retail store at approximately 9:00 p.m. Id. at 15. She parked her car

in the driveway beside her husband’s truck. Id. at 16. As she placed her foot on the pavement to

exit her car, her arms were full with a pizza, lunch box, purse, and grocery bag. Id. Suddenly, a
man appeared from behind her husband’s truck and pointed a gun at her face. Id. at 17. The man

said, “Don’t scream. If you cooperate, you’ll get to go home; if you don’t, I’m going to shoot or

kill you.” Id. The man wore a dark hoodie and a print bandana over his mouth. Id. at 18. Runkel

was able to see from the middle of the man’s nose to his forehead. Id. Runkel said, “Oh, my God,

what do you want?” at the same time that her car alarm sounded. Id. at 19. When the alarm

sounded, the man fled to a vehicle parked behind hers and drove away. Id. at 19-20. Runkel called

911 from her vehicle and the police responded to the scene. Id. at 21.

       The next day, Runkel viewed a photographic lineup at the police station. She identified

Petitioner from the lineup with 75% certainty. Id. at 21-22. A few days later, a police officer

asked her if she knew a man by the name of Quincy Melton. She did not. Id.at 22. He then asked

whether she knew a Trent Melton. Id. Runkel knew a Trent who had worked with her at Marshalls,

but she had not seen him for several months. Id. at 22-23. Runkel returned to the police station

and looked at the picture she had previously picked out of the lineup. Id. at 23. At that point, she

recognized the person in the picture was Trent. Id. She also viewed a picture of Quincy Melton

and testified that he was not the person who had assaulted her. Id. At the time of trial, Runkel had

no doubt that Petitioner was the person who assaulted her. Id. at 23-24.

       Milan police officer James Michael Butler testified that, on the evening of November 18,

2008, he received a radio report of an attempted robbery near where he was patrolling. Id. at 32.

He noticed a vehicle matching the description provided over the radio and began following the

vehicle. Id. The vehicle extinguished its lights and drove off-road through a soccer field. Id. at

33-34. Officer Butler observed the vehicle unsuccessfully attempt to ascend a steep, grass-covered

hill. As the vehicle rolled backwards, he saw the driver exit the vehicle. Id. at 35. He followed

the individual for a time, but eventually lost him. Approximately three hours later, Officer Butler


                                                 2
located Quincy Melton at a Sleep Inn and arrested him. Id. at 36. Upon his arrest, Melton stated

“[I]t took three hours to find me. … That’s okay, when I get out, I’m gonna --- I’ll do it again.”

Id. at 45.

        Officer Butler testified that a silver and black CO2 BB gun and a wallet including an

identification card for Trent Melton were recovered from the vehicle, later identified as a Chrysler

Sebring. Id. at 37-38. The dashcam video from Officer Butler’s squad car was played for the jury.

The video player in the courtroom did not have the capability to view the video frame by frame.

Officer Butler testified that he previously viewed the video frame-by-frame and could see a figure

could be seen in the backseat of the vehicle. Id. at 40-41.

        Lydia Tedla testified that, on November 18, 2007, at approximately 7:45 p.m., she loaned

her black Chrysler Sebring to Petitioner. Id. at 69-70. He was supposed to return it that night, but

he did not. Id. She received a call from Milan police later that night informing her that her vehicle

had been used to commit a crime. Id. at 71-72. Petitioner appeared at her door early the next

morning. Id. at 72. She told him police were looking for him. Id. He asked Tedla what he should

do and she advised him to go to the police. Id. at 73.

        Quincy Melton, Petitioner’s brother, testified for the defense. On the evening of November

18, 2007, Quincy asked Petitioner if he could borrow Tedla’s car. Id. at 89. Petitioner acquiesced.

Id. Quincy and his friend Cameron (whose last name Quincy did not know) drove to Milan to buy

marijuana. Id. Quincy testified that he and Cameron followed Runkel to her home. Id. at 90-91.

Quincy parked the car down the street, but according to his testimony was hiding in the bushes

near Runkel’s driveway when she pulled in. Id. at 91. At that point, he approached the vehicle

carrying a gun and wearing a bandana over his face and a hoodie. Id. at 91-92. After Runkel’s

car alarm sounded, Quincy ran back to the car where Cameron was waiting for him. Id. at 92.


                                                 3
Quincy drove away. Id. He then described being followed by a police car and, ultimately, ditching

his car on a hill and fleeing on foot. Id. at 92-93.

       On cross-examination, Quincy stated that he saw Runkel exiting a pizza place and followed

her home from there. Id. at 101-102. In response to several questions from the court, Quincy

stated that he hid in the bushes for about two minutes before Runkel pulled into her driveway. Id.

at 110. He could not explain how he knew which bushes to hide in before Runkel pulled into her

driveway. Id. at 110-111. He ventured that perhaps it was “just a coincidence” that he hid in

bushes that ended up being beside Runkel’s driveway. Id. at 111. Eventually, he testified that,

the night before, he and Cameron had actually followed Runkel home when she left her job at

Marshalls. Id. at 111-112. He also testified that, on the night of the incident, he and Cameron

followed Runkel from her job at Marshalls. When she stopped for pizza, he and Cameron drove

to her home where Quincy waited for her from behind a bush. Id. at 113-114.

       Petitioner testified in his own defense. He testified that, on the evening of November 18,

2007, his brother Quincy Melton asked to borrow the car Petitioner was driving. Id. at 120-121.

Quincy needed the car so that he and his friend Cameron could meet a dealer to purchase

marijuana. Id. Petitioner agreed to lend Quincy the car (which had been lent to Petitioner by Lydia

Tedla) if Quincy also purchased drugs for Petitioner. Id. at 121. Quincy agreed to do so. Id.

After Quincy left with Cameron, Petitioner realized that he had left his cellphone and wallet in the

car. Id. at 123. Petitioner expected them to return within forty minutes. Id. at 122. When they

did not, he became concerned. Id. at 122, 128. He did not notify Tedla that her car was missing

because he did not want to anger her. Id. at 128. The next morning, a friend drove him to Lydia

Tedla’s house where he learned that her vehicle had been used in a robbery. Id. at 129. Petitioner

denied knowing that his brother planned to use the car to commit a robbery.


                                                  4
        Following a bench trial in Monroe County Circuit Court, Petitioner was convicted of

assault with intent to rob while armed. On July 31, 2008, he was sentenced as a third habitual

offender to twelve to thirty years in prison.

        Petitioner filed an application for leave to appeal in the Michigan Court of Appeals. He

claimed: (i) the pretrial identification procedure was impermissibly suggestive and counsel was

ineffective for failing to move to suppress the identification; (ii) offense variable 14 was

improperly scored; and (iii) the trial court erred in failing to correct the presentence report as agreed

at sentencing. The Michigan Court of Appeals denied leave to appeal “for lack of merit in the

grounds presented.” See 2/5/2010 Order, People v. Melton, No. 294434 (Dkt. 27-11).

        Petitioner filed an application for leave to appeal in the Michigan Supreme Court, raising

the same claims raised in the Michigan Court of Appeals. The Michigan Supreme Court remanded

to the trial court for “the ministerial task of correcting the presentence investigation report as

agreed to by the trial court” and, in all other respects, denied leave to appeal. People v. Melton,

784 N.W.2d 216 (Mich. 2010).

        Petitioner then filed a habeas corpus petition and a motion to stay the petition to allow him

to exhaust additional claims in state court, which the Court granted. See 4/30/2012 Op. & Order

(Dkt. 7).

        Petitioner filed a motion for relief from judgment in the trial court. He raised these claims

for relief: (i) the prosecutor improperly presented inconsistent theories; (ii) he was denied the right

to an impartial trier of fact; (iii) improper denial of right to direct appeal; (iv) trial counsel was

ineffective assistance; and (v) appellate counsel was ineffective. The trial court issued a written

opinion denying all of the Petitioner’s claims except the ineffective assistance of trial counsel

claim, regarding which the trial court scheduled an evidentiary hearing. See 7/9/2013 Opinion,


                                                   5
(Dkt. 27-14). Following an evidentiary hearing, the trial court denied Petitioner’s ineffective

assistance of counsel claims. See 12/18/2013 Tr. at Pg. ID 45-48 (Dkt. 27-9).

       Petitioner filed an application for leave to appeal in the Michigan Court of Appeals. The

Michigan Court of Appeals denied leave to appeal. People v. Melton, No. 322177 (Mich. Ct. App.

Sept. 15, 2014). The Michigan Supreme Court also denied leave to appeal. People v. Melton, 863

N.W.2d 57 (Mich. 2015).

       Petitioner moved to reopen this proceeding and to amend his petition. The Court granted

the motion and allowed amendment of the habeas corpus petition. See 2/12/2016 Opinion and

Order (Dkt. 19). The habeas corpus petition raises these claims:

       I.       The state court’s decision that Petitioner was not denied due process and a
       fair trial where the pretrial identification procedure was unnecessarily suggestive
       and conducive to irreparable mis-identification, and that Petitioner was not
       deprived by the effective assistance of counsel because of trial counsel’s failure to
       file a pre-trial motion to suppress the identification or object at trial, resulted in a
       decision that was contrary to U.S. Supreme Court case law.

       II.     The state court’s ruling that Petitioner was not deprived of effective
       assistance of counsel where trial counsel failed to have police dash cam video
       analyzed, was contrary to or an unreasonable application of U.S. Supreme Court
       case law.

       III.   The state court’s decision that the Petitioner was not denied due process and
       a fair trial, regarding the prosecution’s use of conflicting, inconsistent, and
       irreconcilable theories concerning the identity of a single perpetrator to convict both
       Quincy Melton and Petitioner of a single act of assault with intent to commit
       robbery, or a specific intent crime against a single complainant, resulted in a
       decision that was contrary to U.S. Supreme Court case law, and, unreasonable
       determination of the facts in light of the evidence presented in the trial court.

       IV.    The state court’s decision that Petitioner was not denied due process and
       equal protection of law, where he filed a timely notice of appeal and request for
       appointment for an attorney to perfect his appeal of right, but he lost his appeal of
       right due to the trial court saying they never received such notice, resulted in a
       decision that was contrary to clearly established law as determined by the U.S.
       Supreme Court, and, an unreasonable determination of the facts in light of the
       evidence presented in the trial court.


                                                  6
       Respondent filed a “Motion for Leave to File Answer Instanter” (Dkt. 25), requesting that

the Court accept for filing his simultaneously filed answer in opposition to the petition (Dkt. 26).

The Court finds that Respondent’s failure to timely respond was the result of excusable neglect

and will grant the motion and accept Respondent’s answer for filing.

                                 II. STANDARD OF REVIEW

       Title 28 U.S.C. § 2254(d), as amended by the Antiterrorism and Effective Death Penalty

Act of 1996 (“AEDPA”), Pub. L. No. 104-132, 110 Stat. 1214, imposes the following standard of

review for habeas cases:

              An application for a writ of habeas corpus on behalf of a person in custody
       pursuant to the judgment of a State court shall not be granted with respect to any
       claim that was adjudicated on the merits in State court proceedings unless the
       adjudication of the claim —
       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme Court
       of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.

       A decision of a state court is “contrary to” clearly established federal law if the state court

arrives at a conclusion opposite to that reached by the Supreme Court on a question of law, or if

the state court decides a case differently than the Supreme Court has on a set of materially

indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-406 (2000). An “unreasonable

application” occurs when “a state-court decision unreasonably applies the law of [the Supreme

Court] to the facts of a prisoner’s case.” Id. at 409. A federal habeas court may not “issue the writ

simply because that court concludes in its independent judgment that the relevant state-court

decision applied clearly established federal law erroneously or incorrectly.” Id. at 411.

       The Supreme Court has explained that a “federal court’s collateral review of a state-court

decision must be consistent with the respect due state courts in our federal system.” Miller-El v.

                                                 7
Cockrell, 537 U.S. 322, 340 (2003). Thus, the AEDPA “imposes a highly deferential standard for

evaluating state-court rulings, and demands that state-court decisions be given the benefit of the

doubt.” Renico v. Lett, 559 U.S. 766, 773 (2010). A “state court’s determination that a claim

lacks merit precludes federal habeas relief so long as fairminded jurists could disagree on the

correctness of the state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011).

       The Supreme Court has emphasized “that even a strong case for relief does not mean the

state court’s contrary conclusion was unreasonable.” Id. at 102. Furthermore, pursuant to section

2254(d), “a habeas court must determine what arguments or theories supported or . . . could have

supported, the state court’s decision; and then it must ask whether it is possible fairminded jurists

could disagree that those arguments or theories are inconsistent with the holding in a prior

decision” of the Supreme Court. Id. Habeas relief is not appropriate unless each ground that

supported the state-court’s decision is examined and found to be unreasonable under the AEDPA.

See Wetzel v. Lambert, 132 S. Ct. 1195, 1199 (2012). “If this standard is difficult to meet, that is

because it was meant to be.” Harrington, 562 U.S. at 102. Although 28 U.S.C. § 2254(d), as

amended by the AEDPA, does not completely bar federal courts from re-litigating claims that have

previously been rejected in the state courts, it preserves the authority for a federal court to grant

habeas relief only “in cases where there is no possibility fairminded jurists could disagree that the

state court’s decision conflicts with” the Supreme Court’s precedents. Id. Indeed, section 2254(d)

“reflects the view that habeas corpus is a guard against extreme malfunctions in the state criminal

justice systems, not a substitute for ordinary error correction through appeal.” Id. at 102-03. A

“readiness to attribute error [to a state court] is inconsistent with the presumption that state courts

know and follow the law.” Woodford v. Viscotti, 537 U.S. 19, 24 (2002). Therefore, in order to

obtain habeas relief in federal court, a state prisoner is required to show that the state-court’s


                                                  8
rejection of his claim “was so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement.” Harrington,

562 U.S. at 103. A state court’s factual determinations are presumed correct on federal habeas

review. See 28 U.S.C. § 2254(e)(1). A habeas petitioner may rebut this presumption of correctness

only with clear and convincing evidence. Id. Moreover, for claims that were adjudicated on the

merits in state court, habeas review is “limited to the record that was before the state court.” Cullen

v. Pinholster, 563 U.S. 170, 181 (2011).

                                           III. ANALYSIS

       A. Pretrial Identification Procedure (Claim I)

       Petitioner’s first claim for relief concerns the pretrial identification procedure. He argues

that the procedure was unduly suggestive and tainted the victim’s in-court identification.

Petitioner argues that the in-court identification should have been suppressed and defense

counsel’s failure to move for suppression rendered him ineffective.

       Due process requires suppression of eyewitness identification evidence “when law

enforcement officers use an identification procedure that is both suggestive and unnecessary.”

Perry v. New Hampshire, 565 U.S. 228, 238 (2012). A pretrial identification violates due process

where: (1) the identification procedure is impermissibly suggestive; and (2) the suggestive

procedure gives rise to a very substantial likelihood of misidentification. Neil v. Biggers, 409 U.S.

188, 197-198 (1972); Manson v. Brathwaite, 432 U.S. 98, 114 (1977) (due process challenges to

identification procedures are reviewed using Biggers’ test). But the Supreme Court has held that

suppression of the tainted identification is not necessarily the inevitable consequence. Brathwaite,

432 U.S. at 112-113. Instead, the Court has held that determining whether to suppress the




                                                  9
identification should be done on a case-by-case basis. Id. at 116; see also Biggers, 409 U.S. at

201.

       The danger is that an initial improper identification procedure will result in

misidentification and will unduly influence later investigation. U.S. v. Wade, 388 U.S. 218, 229

(1967). “[T]he dangers for the suspect are particularly grave when the witness’ opportunity for

observation was insubstantial, and thus his susceptibility to suggestion is the greatest.” Id.

Therefore, “reliability is the linchpin in determining the admissibility of identification testimony.

Brathwaite, 432 U.S. at 114. A court must undertake a two-step analysis to determine the validity

of a pretrial identification. First, the court must determine whether the procedure was unduly

suggestive. If the court finds that the procedure was unduly suggestive, the court must then

“evaluate the totality of the circumstances to determine whether the identification was nevertheless

reliable.” Ledbetter v. Edwards, 35 F.3d 1062, 1070 (6th Cir. 1994). The Supreme Court has

identified these factors to consider in determining whether an identification was reliable under the

totality of the circumstances: “the witness’s opportunity to view the criminal at the time of the

crime; the witness’s degree of attention at that time; the accuracy of the witness’s prior description

of the criminal; the witness’s level of certainty at the identification; and the length of time between

the crime and the identification.” Erkins v. Chuvalas, 684 F. App’x 493, 496 (6th Cir. 2017) (citing

Biggers, 409 U.S. 188, 200). Further, unless there is “a very substantial likelihood of irreparable

misidentification,” identification evidence “is for the jury to weigh.” Manson v. Braithwaite, 432

U.S. 98, 116 (1977).

       The Michigan Court of Appeals denied this claim “for lack of merit in the grounds

presented.” See People v. Melton, No. 294434 (Mich. Ct. App. Feb. 5, 2010) (Dkt. 27-11). The

Michigan Court of Appeals’ summary denial of Petitioner’s claim, despite its brevity, is entitled


                                                  10
to deference under § 2254(d). Where a state court denies a claim on the merits, but without

explanation, “a habeas court must determine what arguments or theories ... could have supported,

the state court’s decision; and then it must ask whether it is possible fairminded jurists could

disagree that those arguments or theories are inconsistent with [Supreme Court precedent].”

Harrington, 562 U.S. at 102. Accordingly, the question here is whether any reasonable argument

consistent with established Supreme Court law could support the state court decision summarily

rejecting Petitioner’s claim.

        Petitioner argues that Officer Terrill’s contact with Molly Runkel was unnecessarily

suggestive. He claims that Runkel failed to identify him as the perpetrator in the first photo lineup

and only identified Petitioner after Officer Terrill “told her that Trent Melton was the man who

put the gun to her face and attempted to rob her.” Am. Pet. at 9. Petitioner’s argument misstates

some relevant facts. First, Runkel did not fail to identify Petitioner in the first lineup; she testified

that she was 75 percent certain that the person whose photograph she chose from the lineup was

the perpetrator. See 6/10/2008 Tr. at 22. Second, prior to the second lineup, Officer Terrill did

not identify Petitioner as the man who put the gun to Runkel’s face. According to Runkel’s

testimony, prior to the second lineup, Officer Terrill asked her if she knew the name Quincy

Melton. She said she did not. Id. He then asked her if she knew the name Trent Melton. She said

that she knew a Trent who had previously worked at Marshalls, but she had not seen him for

months. Id. at 22-23. Officer Terrill responded, “[U]ntil Sunday night.” Id. at 23.

        Officer Terrill’s isolated remark, without more, is insufficient to taint the pretrial

identification procedure. A pretrial line-up is not rendered impermissibly suggestive simply

because a witness knows that the suspects were in custody when the lineup was conducted. See

United States v. Bowman, 215 F.3d 951, 966 (9th Cir. 2000). Officer Terrill did not point Runkel


                                                   11
toward a particular photograph, and, she had already identified Petitioner in the previous lineup.

Other than Officer Terrill’s remark, Petitioner suggests, and the transcript reveals, no other

concerns that would implicate the validity of the identification procedure.

       Even if Officer Terrill’s remark rendered the second lineup procedure unduly suggestive,

the indicia of reliability outweighed any suggestiveness. The assault occurred at very close range

– Runkel testified that the perpetrator held the gun about eight inches from her face. Her

description of the gunman was consistent with Petitioner’s appearance. She estimated the gunman

to be in his late teens, early twenties. Petitioner was 19 years old at the time of the assault. Runkel

estimated the suspect’s height to be between 5’11” and 6’2”. Petitioner is 5’11”.1 She also

described the bandana the suspect wore around the bottom half of his face with particularity – a

light geometric print on a dark background – demonstrating that she had the opportunity and ability

to observe the perpetrator in detail. Further, Runkel identified Petitioner with 75 percent certainty

from the photographic lineup which occurred before Officer Terrill’s challenged remark and the

day after the assault.2 Runkel also testified at trial that she had no doubt that Petitioner was the

person who assaulted her. Id. Under the totality of the circumstances, the Court finds that Runkel’s

identification of Petitioner was reliable and the Michigan Court of Appeals’ decision denying this

claim was not contrary to or an unreasonable application of Supreme Court precedent.

       Petitioner also argues that his trial counsel was ineffective in failing to file a motion to

suppress Runkel’s pretrial and in-court identification of Petitioner. Petitioner has failed to show



1
   The Michigan Department of Corrections’ Offender Tracking Information System (OTIS)
indicates that Petitioner is 5’11”. The Court is permitted to take judicial notice of information on
OTIS. See Ward v. Wolfenbarger, 323 F. Supp. 2d 818, 821, n.3 (E.D. Mich. 2004).
2
  At trial, Runkel testified she was 75 percent certain of her identification at the first photographic
lineup. See 6/10/08 Tr. at 22. Officer Terrill testified that Runkel described herself as 70 percent
certain. Id. at 54. The Court finds this slight difference insignificant.
                                                  12
that the identification procedure was impermissibly suggestive or that Runkel’s in-court

identification was not independently reliable. Petitioner therefore, fails to establish that counsel

was ineffective in failing to make a pretrial motion to suppress the victim’s in-court and out-of-

court identifications.

       B. Ineffective Assistance of Trial Counsel (Claim II)

       Police officer James Michael Butler’s dash cam video recorded his pursuit of the black

Sebring. The video was played for the jury. Officer Butler testified that when viewed on a device

capable of viewing the video frame by frame, a second individual could be seen in the Sebring.

Petitioner alleges that his attorney was ineffective in failing to have the video analyzed by an expert

in digital forensic analysis. He argues that had counsel done so, the video would have shown that

Quincy Melton was the sole occupant of the vehicle. Petitioner fails to show that the state court’s

decision denying this claim was contrary to or an unreasonable application of Supreme Court

precedent.

       An ineffective assistance of counsel claim has two components. Strickland v. Washington,

466 U.S. 668 (1984). A petitioner must show that counsel’s performance was deficient and that

the deficiency prejudiced the defense. Id. at 687. To establish deficient representation, a petitioner

must demonstrate that counsel’s representation “fell below an objective standard of

reasonableness.” Id. at 688. In order to establish prejudice, a petitioner must show that, but for

the constitutionally deficient representation, there is a “reasonable probability” that the outcome

of the proceeding would have been different. Id. at 694.

       The trial court held an evidentiary hearing on this issue. Jeff Yorkey, Petitioner’s trial

counsel, testified that he reviewed the videotape from Officer Butler’s dash cam at the Milan Police

Department. See 12/18/2013 Tr. at 20 (Dkt. 27-9). He was able to view the videotape frame by


                                                  13
frame. Yorkey testified several frames showed someone in the backseat of the Sebring. Id. at 22.

The individual appeared to be a light-skinned black male. Id. Yorkey testified that he did not

want to retain an expert to evaluate the videotape because he believed it would reveal information

detrimental to the defense. Id. at 22-23.

       The trial court found Yorkey was not ineffective in failing to retain a video expert. See id.

at 47-48. The court held that, because Yorkey viewed the videotape and observed a second

individual in the vehicle, he reasonably concluded that an expert would only support the

prosecution’s argument that Quincy and Trent Melton, worked together to assault Runkel. Id.

       The AEDPA “erects a formidable barrier to federal habeas relief for prisoners whose claims

have been adjudicated in state court.” Burt v. Titlow, 571 U.S. 12, 19 (2013). The standard for

obtaining relief is “‘difficult to meet.’” White v. Woodall, 572 U.S. 415, 419 (2014), quoting

Metrish v. Lancaster, 569 U.S. 351, 358 (2013). In the context of an ineffective assistance of

counsel claim under Strickland, 466 U.S. 668 (1984), the standard is “all the more difficult”

because “[t]he standards created by Strickland and § 2254(d) are both highly deferential and when

the two apply in tandem, review is doubly so.” Harrington, 562 U.S. at 105 (internal citations and

quotation marks omitted). “[T]he question is not whether counsel’s actions were reasonable”; but

whether “there is any reasonable argument that counsel satisfied Strickland’s deferential standard.”

Id.

       Petitioner fails to overcome this doubly deferential standard of review. Petitioner argues

that a report authored by Michael Plaxton, who identifies himself as a certified forensic video

analyst, proves counsel was ineffective in failing to retain an expert. In the report, Plaxton




                                                14
concludes that no one was seated in the backseat of the Sebring.3 See Analysis of Digital Images,

PageID.100-113 (Dkt. 17). No curriculum vitae or other evidence of Plaxton’s qualifications or

expertise are supplied. Even assuming Plaxton is qualified as an expert in video analysis, the

report is largely based on conjecture and speculation.

       Plaxton characterizes the experiment upon which he relied in preparing his report to be

“not a scientifically accurate experiment.” Id. at PageID.112. Plaxton isolated four consecutive

frames from the video. The isolated frames revealed “an object that could be identified as a human

face,” but not a particular human face. Id. at PageID.101. Plaxton conducted an experiment to

determine whether the “face” seen in the video could have belonged to a person seated in the back

seat of the car (the location Officer Butler testified the second person was seated). Id. Plaxton

could not obtain a Chrysler Sebring, so he conducted the experiment suing a Chevrolet Malibu, a

vehicle of “similar proportions.” Id. at PageID.112. Plaxton, who is the same height as Petitioner,

apparently then attempted to assume a position in the backseat of the vehicle which would have

placed his face in the same location as the face seen on the video. Plaxton “found it impossible to

assume the required position.” Id. Without accounting for differences in flexibility or mobility,

Plaxton concluded his experiment demonstrated “the improbability that a person would be so

positioned.” Id. Based in part on this “improbability” and the assumption that someone in the

backseat would try to hide his face from police not place it in the window, Plaxton concluded that

the “alleged face” is not a face at all, but an “unfortunate combination of light and shadow on the

driver’s side head-red [sic] of the vehicle that gives the appearance of being a face.” Id.




3
 It appears Petitioner presented this report in state court for the first time on appeal from the trial
court’s denial of his motion for relief from judgment.
                                                  15
       Plaxton’s report fails to show that counsel was ineffective in failing to retain an expert

witness or that Petitioner suffered prejudice. First, counsel articulated a reasonable strategy for

not calling an expert. Second, the expert report is wholly unpersuasive and does not offer

exculpatory evidence. Third, expert testimony that the face was actually a shadow, even if it was

deemed credible, would not have outweighed the evidence incriminating Petitioner, because the

victim’s testimony identifying him as the gunman, Petitioner’s wallet was in the vehicle, and

Petitioner was previously acquainted with the victim.

       Petitioner has not demonstrated that counsel’s strategic decision not to retain an expert was

unreasonable or that he was prejudiced by counsel’s decision; nor has he shown that the state

court’s holding that counsel was not ineffective was contrary to or an unreasonable application of

Strickland. The Court, therefore, denies this claim.

       C. Inconsistent Prosecution Theories (Claim III)

       In his third claim, Petitioner argues that the prosecutor utilized inconsistent theories in

obtaining convictions for Petitioner and his brother Quincy Melton.           He claims that the

prosecutor’s theory in Quincy’s case was that Quincy pointed the gun at the victim; and, in

Petitioner’s prosecution, that Petitioner was the gunman.         Petitioner maintains that these

inconsistent theories violated his right to due process.4




4
  Respondent raises a procedural default defense for this claim and Petitioner’s fourth claim.
Error! Main Document Only.The Court finds it unnecessary to address the question of
procedural default. It is not a jurisdictional bar to review of the merits of an issue, Howard v.
Bouchard, 405 F.3d 459, 476 (6th Cir. 2005), and “federal courts are not required to address a
procedural-default issue before deciding against the petitioner on the merits,” Hudson v. Jones,
351 F.3d 212, 215 (6th Cir. 2003) (citing Lambrix v. Singletary, 520 U.S. 518, 525 (1997)).
Application of a procedural bar would not affect the outcome of this case, and it is more efficient
to proceed directly to the merits.
                                                 16
       The trial court, the last state court to issue a reasoned opinion denying this claim, held that

the prosecution did not present inconsistent theories:

       The defendant claims that the prosecution used two conflicting, inconsistent and
       irreconcilable theories concerning the identity of the person who actually
       confronted and attempted to rob the victim. However, the prosecution charged both
       the defendant and his brother Quincy Melton, with the commission of the crime of
       assault with intent to rob while armed. It was the prosecution’s theory that these
       gentlemen were co-defendants, with one actually attempting to rob the victim and
       the other driving a getaway car. The only inconsistency that may have occurred is
       when the defendant’s brother, Quincy Melton, pled guilty. During that plea
       proceeding, Quincy Melton claimed to have actually confronted the victim with a
       weapon. Thereafter, in defendant Trent Melton’s trial, Quincy Melton testified in
       conformance with his prior guilty plea. Quincy Melton also added testimony that
       he was hiding in the bushes waiting for the victim to pull into her driveway but
       could not explain how he knew what bushes to hide in if she wasn’t in her driveway
       yet. It should be noted that the victim, who testified that the perpetrator of the
       attempt to rob her at gun point was the defendant, previously had worked with the
       defendant. This Court thereafter found Quincy Melton’s testimony to be not
       believable. The fact that Quincy Melton attempted to take the blame for this crime
       and exonerate his brother, the defendant, does not translate into the prosecutor
       attempting to use two conflicting, inconsistent, and irreconcilable theories
       concerning the identity of the person that confronted the victim during this crime.

7/9/2013 Opinion at 3-4.

       The state court’s holding is not unreasonable. Quincy pleaded guilty to assault with intent

to rob and steal, unarmed. He admitted during the guilty plea hearing that another individual

accompanied him to Runkel’s home, but identified the individual as Cam, not Petitioner. Quincy’s

attempt to exculpate his brother was not a theory presented by the prosecution. The prosecution

maintained that Petitioner and his brother acted in concert in their attempt to rob the victim. Under

Michigan law, an aider and abettor is treated the same as a principal. See People v. Robinson, No.

243335, 2004 WL 103148, at *4 (Mich. Ct. App. Jan. 22, 2004). Prosecution under an aiding and

abetting theory need not be separately charged. Id. It was not, therefore, inconsistent for the

brothers to both be charged with assault with attempt to rob.




                                                 17
       Moreover, even if the prosecutor presented inconsistent theories, relief is denied. There is

no clearly established federal law supporting Petitioner’s inconsistent theories claim. Bradshaw

v. Stumpf, 545 U.S. 175, 190 (2005) (Thomas, J., concurring) (“This Court has never hinted, much

less held, that the Due Process Clause prevents a State from prosecuting defendants based on

inconsistent theories.”); see also Littlejohn v. Trammell, 704 F.3d 817, 852 (10th Cir. 2013)

(finding no clearly established Federal law establishing that inconsistent prosecutorial theories

may constitute a due process violation); Blalock v. Wilson, 320 F. App’x 396, 418 n.26 (6th Cir.

2009) (same); Dixon v. Bauman, No. 2018 WL 4078421, at *13 (E.D. Mich. Aug. 27, 2018)

(same). It cannot be said that the state court’s denial of this claim was contrary to, or an

unreasonable application of clearly established Supreme Court precedent, where there is no clearly

established federal law on this issue.

       Habeas relief is denied on this claim.

       D. Appeal of Right (Claim VI)

       Under Michigan law, a defendant preserves the ability to file an appeal of right only by

either filing a notice of appeal or requesting appellate counsel within 42 days of the entry of

judgment. Mich. Ct. R. 7.204(A)(2)(c). In his final claim, Petitioner asserts a violation of his right

to due process. Petitioner claims he requested counsel within 42 days from the entry of judgment

but the trial court failed to timely appoint counsel. Consequently, Petitioner lost his appeal of right

and instead had to file an application for leave to appeal (through appointed appellate counsel).

       The state court held that Petitioner requested appointed counsel beyond the 42-day time

limit. See 7/9/2013 Opinion at 4-5. The Court is bound by the state court’s description of

Petitioner’s request for court-appointed counsel as untimely. Vance v. Scutt, 573 F. App’x 415,

418 (6th Cir. 2014). “Timeliness is not a simple question of fact that requires nothing more than


                                                  18
counting days on a calendar; rather it is a matter of state procedural law . . .” Id. A federal court

must not “meddle with state court decisions on state procedural issues in habeas.” Id. at 419. See

also Ross v. McKee, 456 F. App’x 469, 473 (6th Cir. 2012) (declining to review Michigan

Supreme Court’s decision that application for leave to appeal was untimely because a federal court

on habeas review “does not have the power to resolve such a claim”). Therefore, Petitioner’s

appeal of right was lost because of his own failure to comply with the 42-day time limit. Habeas

relief is denied.

                           IV. CERTIFICATE OF APPEALABILITY

        Federal Rule of Appellate Procedure 22 provides that an appeal may not proceed unless a

certificate of appealability (COA) is issued under 28 U.S.C. § 2253. Rule 11 of the Rules

Governing Section 2254 Proceedings now requires that the Court “must issue or deny a certificate

of appealability when it enters a final order adverse to the applicant.” A COA may be issued “only

if the applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). The substantial showing threshold is satisfied when a petitioner demonstrates “that

reasonable jurists would find the district court’s assessment of the constitutional claims debatable

or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

        In this case, the Court concludes that reasonable jurists would not debate the Court’s

conclusion that none of the claims in the habeas petition warrant relief. Therefore, the Court denies

a certificate of appealability.

                      V. LEAVE TO PROCEED IN FORMA PAUPERIS

        The standard for granting an application for leave to proceed in forma pauperis (IFP) is a

lower standard than the standard for certificates of appealability.       Foster v. Ludwick, 208

F.Supp.2d 750, 764 (E.D. Mich. 2002), citing United States v. Youngblood, 116 F.3d 1113, 1115

                                                 19
(5th Cir. 1997). While a certificate of appealability may only be granted if a petitioner makes a

substantial showing of the denial of a constitutional right, a court may grant IFP status if it finds

that an appeal is being taken in good faith. Id. at 764-765; 28 U.S.C. § 1915(a)(3); Fed. R. App.

24(a). “Good faith” requires a showing that the issues raised are not frivolous; it does not require

a showing of probable success on the merits. Foster, 208 F.Supp.2d at 765. The Court finds that

an appeal could be taken in good faith and Petitioner may proceed in forma pauperis on appeal.

Id.

                                       VI. CONCLUSION

       For the reasons set forth above, the Court grants Respondent’s Motion for Leave to File

Answer Instanter (Dkt. 25).

       The Court denies the petition for writ of habeas corpus, declines to issue a certificate of

appealability, and grants leave to appeal in forma pauperis.

       SO ORDERED.

Dated: March 22, 2019                                 s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge




                                 CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on March 22, 2019.

                                                      s/Karri Sandusky
                                                      Case Manager




                                                 20
